Messmore, J.
This case appears in 140 Neb. 748, 1 N. W. (2d) 912. That part of the opinion of this court remanding the cause, with instructions to enter judgment for the plaintiff, giving her a fee simple title to the real estate in question and the personal property of which Charles J. Sanders died seised, after deducting all expense incurred in the probate proceedings *408and debts allowed against his estate, is hereby set aside, and the cause is remanded for a new trial in keeping.with the decision of this court in Lucas v. Lucas, 138 Neb. 252, 292 N. W. 729.